 

Exhibit 10.7

[g20170509214511660236.jpg]

 

February 20, 2017

 

Deepak Ahuja

 

Dear Deepak:

 

Tesla, Inc. (“Tesla” or the “Company”) is pleased to offer you the exempt,
salaried position of Chief Financial Officer (CFO) on the terms set forth
below.  As CFO you will perform the duties customarily associated with this
position. You will report to Elon Musk, Chief Executive Officer. Your duties,
responsibilities, job title, and work location may be changed at any time by
Tesla.

 

Your annualized salary will be $500,000 per year, subject to standard payroll
deductions and withholdings. As an exempt employee, you will not be entitled to
overtime.  You will be eligible for vacation and sick leave according to Tesla's
standard policy.  Subject to the rules of the applicable plan documents, you
will also be eligible to receive other benefits Tesla may provide to its
employees (e.g., health and dental insurance coverage) beginning on your date of
hire.  Tesla may consider you for bonuses, although the amount of such bonuses,
if any, and the criteria for determining the award of such bonuses, if any,
shall be in the sole discretion of Tesla.  Of course, Tesla reserves the right
to modify your compensation and benefits from time to time, as it deems
necessary.

 

Tesla, Inc. offers a competitive benefits package described below:

 

Shares:  Should you decide to accept the position we will recommend to Tesla’s
Board of Directors, or committee thereof, that the company grant you an equity
award of $15,000,000 of which 25% will be in the form of Stock Options and the
rest in the form of Restricted Stock Units (“RSUs”), which you will only receive
at the time of vesting, as described below.  This value is determined based on
our standard equity granting policies.  The actual number of RSUs and Stock
Options that you receive will depend on the value of our stock at or around the
time your grant is approved, as determined by Tesla’s Compensation
Committee.  Please note that for purposes of this allocation, one (1) Stock
Option is equivalent to three (3) Stock Option Shares (“SOSs”).  This award
shall be subject to the terms and conditions of Tesla's 2010 Equity Incentive
Plan and your Award Agreement, including vesting requirements.  

 

Specifically, the RSUs shall vest over a period of four years as follows:
twenty-five percent (25%) of the award shall vest on the first anniversary and
six and twenty-five hundredths percent (6.25%) shall vest quarterly thereafter
for the following twelve quarters on the date vesting begins, (such date to be
indicated in your Award Agreement), subject to your continuing eligibility
through the applicable vesting dates. No RSUs shall vest other than on the first
anniversary and twelve subsequent quarterly vest dates, and no right to any
vesting shall be earned or accrued prior to such date.  

 

In contrast, with respect to Stock Options, twenty-five percent (25%) of the
SOSs, subject to the Stock Option, shall vest on the first anniversary and the
remaining SOSs shall vest monthly over the next thirty-six (36) months in equal
monthly amounts subject to your continuing eligibility through applicable
vesting dates.  No SOSs shall vest other than on the first anniversary and
thirty-six subsequent monthly vest dates and no rights to any vesting shall be
earned or accrued prior to such date.  

 

--------------------------------------------------------------------------------

 

 

Please be aware that Tesla makes no representation about the future value of the
equity award granted herein, and you should be aware that the value of this
award will fluctuate in the future.  Finally, the receipt of this award is
subject to your signing the appropriate  Award Agreement through the E*Trade
portal.

 

401K Program: You will be eligible to participate in Tesla’s 401K program after
your first pay check. Our 401K program is administered by Fidelity Investments.

 

Vacation Program: Regular full-time employees and part-time employees who work
20 hours per week are eligible for PTO immediately and accrue PTO at 1.25 days
per month (for a total of 15 days per calendar year).

 

The Company is excited about your joining and looks forward to a beneficial and
fruitful relationship.  Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at-will
employment.  As a result, you are free to resign at any time, for any reason or
for no reason, with or without notice.  Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice.

 

We ask that, if you have not already done so, you disclose to Tesla any and all
agreements relating to your prior employment that may affect your eligibility to
be employed by Tesla or limit the manner in which you may be employed.  It is
Tesla’s understanding that any such agreements will not prevent you from
performing the duties of your position and you represent that such is the
case.  We want to emphasize that we do not wish you to bring any confidential or
proprietary materials of any former employer which would violate any obligations
you may have to your former employer.  You agree not to make any unauthorized
disclosure to Tesla or use on behalf of Tesla any confidential information
belonging to any of your former employers (except in accordance with agreements
between Tesla and any such former employer).  You also warrant that you do not
possess any property containing a third party's confidential and proprietary
information.  Of course, during your employment with Tesla, you may make use of
information generally known and used by persons with training and experience
comparable to your own, and information which is common knowledge in the
industry or is otherwise legally available in the public domain. Moreover, you
agree that, during the term of your employment with the Company, you will not
engage in any other employment, occupation, consulting or other business
activity directly related to the business in which Tesla is now involved or
becomes involved during the term of your employment, nor will you engage in any
other activities that conflict with your obligations to Tesla.

 

As a Tesla employee, you will be expected to abide by all Tesla policies and
procedures, and, as a condition of your employment, you will sign and comply
with Tesla's standard confidentiality agreement which prohibits unauthorized use
or disclosure of Tesla confidential information or the confidential information
of Tesla's clients.

 

 

--------------------------------------------------------------------------------

 

In addition, to ensure the rapid and economical resolution of disputes that may
arise in connection with your employment with Tesla, you and Tesla agree that
any and all disputes, claims, or causes of action, in law or equity, arising
from or relating to your employment, or the termination of your employment, will
be resolved, to the fullest extent permitted by law by final, binding and
confidential arbitration in your city and state of employment conducted by the
Judicial Arbitration and Mediation Services/Endispute, Inc. (“JAMS”), or its
successors, under the then current rules of JAMS for employment disputes;
provided that:  

 

 

a.

Any claim, dispute, or cause of action must be brought in a party’s individual
capacity, and not as a plaintiff or class member in any purported class or
representative proceeding; and

 

b.

The arbitrator shall have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and

 

c.

The arbitrator shall not have the authority to consolidate the claims of other
employees and shall not have the authority to fashion a proceeding as a class or
collective action or to award relief to a group or class of employees in one
arbitration proceeding; and

 

d.

The arbitrator shall issue a written arbitration decision including the
arbitrator’s essential findings and conclusions and a statement of the award;
and

 

e.

Both you and Tesla shall be entitled to all rights and remedies that you or
Tesla would be entitled to pursue in a court of law; and

 

f.

Tesla shall pay all fees in excess of those which would be required if the
dispute was decided in a court of law.

Nothing in this agreement is intended to prevent either you or Tesla from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.  Notwithstanding the foregoing, you and
Tesla each have the right to resolve any issue or dispute arising under the
Proprietary Information and Inventions Agreement by Court action instead of
arbitration.

Arbitrable claims do not include, and this Agreement does not apply to or
otherwise restrict, administrative claims you may bring before any government
agency where, as a matter of law, the parties may not restrict your ability to
file such claims (including discrimination and/or retaliation claims filed with
the Equal Employment Opportunity Commission and unfair labor practice charges
filed with the National Labor Relations Board). Otherwise, it is agreed that
arbitration shall be the exclusive remedy for administrative claims.

 

You acknowledge and agree that: (i) in the course of your employment by the
Company, it will be necessary for you to create, use, or have access to (A)
technical, business, or customer information, materials, or data relating to the
Company’s present or planned business that has not been released to the public
with the Company’s authorization, including, but not limited to, confidential
information, materials, or proprietary data belonging to the Company or relating
to the Company’s affairs (collectively, “Confidential Information”) and (B)
information and materials that concern the Company’s business that come into the
Company’s possession by reason of employment with the Company (collectively,
“Business Related Information”); (ii) all Confidential Information and Business
Related Information are the property of the Company; (iii) the use,
misappropriation, or disclosure of any Confidential Information or Business
Related Information

 

--------------------------------------------------------------------------------

 

would constitute a breach of trust and could cause serious and irreparable
injury to the Company; and (iv) it is essential to the protection of the
Company’s goodwill and maintenance of the Company’s competitive position that
all Confidential Information and Business Related Information be kept
confidential and that you do not disclose any Confidential Information or
Business Related Information to others or use Confidential Information or
Business Related Information to your own advantage or the advantage of others.

 

In recognition of the acknowledgment  above, you agree that until the
Confidential Information and/or Business Related Information becomes publicly
available (other than through a breach by you), you shall: (i) hold and
safeguard all Confidential Information and Business Related Information in trust
for the Company; (ii) not appropriate or disclose or make available to anyone
for use outside of the Company’s organization at any time any Confidential
Information and Business Related Information, whether or not developed by you;
(iii) keep in strictest confidence any Confidential Information or Business
Related Information; (iv) not disclose or divulge, or allow to be disclosed or
divulged by any person within your control, to any person, firm, or corporation,
or use directly or indirectly, for your own benefit or the benefit of others,
any Confidential Information or Business Related Information; and (v) upon the
termination of your employment, return all Confidential Information and Business
Records and not make or retain any copies or exacts thereof.

 

If you accept our offer, your first day of employment as a Transition Employee
will be February 22nd 2017, and your first day of employment as CFO will be
March 2nd, 2017. This letter agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and Tesla with respect
to the terms and conditions of your employment, and it supersedes any other
agreements or promises made to you by anyone, whether oral or written. This
Agreement cannot be changed, amended, or modified except in a written agreement
signed by an officer of Tesla. This letter agreement shall be construed and
interpreted in accordance with the laws of the State of California.

 

As required by immigration law, this offer of employment is conditioned upon
satisfactory proof of your right to work in the United States.  

 

This offer of employment is contingent upon the successful completion of your
reference and background checks.

 

If you choose to accept our offer under the terms described above, please
indicate your acceptance, by signing below and returning it to me by February
21st, 2017 after which date this offer will expire.

 

 

--------------------------------------------------------------------------------

 

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

 

Very truly yours,

 

Tesla, Inc.

 

[g20170509214512023237.jpg]

 

 

 

 

 

Elon Musk

 

 

 

 

Chairman of the Board and CEO

 

 

 

 

 

Accepted by:

 

/s/ Deepak Ahuja

 

Date:

February 21, 2017

 

 

 

 

 

 

Start Date:

 

February 22nd 2017

 

 

 

 